Order filed December 1, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-22-00299-CV
                                   __________

                      GLEN D. AARON, II, Appellant
                                        V.
             FLATLAND SIDECAR, LLC, et al., Appellees


                    On Appeal from the 118th District Court
                            Glasscock County, Texas
                      Trial Court Cause No. DC-1988-CV


                                    ORDER
      Appellant, Glen D. Aaron, II, filed a pro se notice of appeal from the trial
court’s October 19, 2022 Order Denying Glen D. Aaron, II’s Motions for Rehearing
and Reconsideration and the trial court’s March 25, 2022 Order Regarding Certain
Motions for Summary Judgment. After this appeal was docketed, we informed
Appellant that it did not appear that the orders from which Appellant attempted to
appeal were final and appealable, and we requested that Appellant provide this court
with a response showing grounds to continue this appeal. See TEX. R. APP. P. 42.3.
       In response, Appellant paid the filing fee and amended his notice of appeal.
However, he has not addressed this court’s concerns regarding the lack of finality of
the trial court’s orders. We note that we previously dismissed an attempted appeal
from the March 25, 2022 order after determining that it was not final and appealable.
See Aaron v. Flatland Sidecar, LLC, No. 11-22-00120-CV, 2022 WL 2070329 (Tex.
App.—Eastland June 9, 2022, no pet.) (mem. op.). Because it still does not appear
that all claims and all parties have been disposed of in the trial court or that a final,
appealable order has been obtained via severance, we have determined that an
abatement is appropriate at this time. See TEX. R. APP. P. 27.2.
       Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment
is final and appealable if it disposes of all parties and all claims in the case.
Lehmann, 39 S.W.3d at 195. The orders that Appellant attempts to appeal do not
state that they are final or appealable orders, nor do they actually dispose of all issues
and all parties.
       Consequently, we abate this appeal—pursuant to Rule 27.2 of the Texas Rules
of Appellate Procedure—to permit the parties to obtain a final, appealable order or
judgment.    If a final, appealable order or judgment has not been entered by
February 14, 2023, we may dismiss this appeal. See TEX. R. APP. P. 42.3. If a final
judgment is entered before that date, the parties are ordered to notify this court
immediately.
       The appeal is abated.


December 1, 2022                                              PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                            2